HAYNSWORTH, Chief Judge,
concurring:
Although I agree that Reynolds is entitled to an order directing the school authorities to consider his reinstatement, I do not agree that the defendants were wrong to have offered Reynolds the administrative post rather than to have compared him with the other principals.
To me, giving Reynolds the .administrative post seems to have been the logical thing to do. It integrated the administration and gave Reynolds a task that, at the time, seemed suited to his ability. Moreover, it was a matter of considerable importance to provide a black administrator to evaluate black teachers in order to reduce black teachers’ fear of bias. Reynolds thought his new job “sounded pretty good” when he initially accepted it. There is no evidence that Reynolds ever requested that he be considered for the vacant high school principalship or any of the other principals’ positions. Although Reynolds had a great deal of teaching experience, he had never taught in a high school. In my opinion, the school officials should be commended for offering Reynolds a position which seemed to be suited to his abilities in an attempt to avoid displacing principals who were performing well.
At the time of Reynolds’ assignment to the administrative post there was no sudden disproportionate decimation of the ranks of black teachers raising an inference of discrimination as there was in North Carolina Teachers Ass’n v. Asheboro City Board of Education, 393 F.2d 736 (4th Cir. 1968) and Chambers v. Hendersonville City Board of Education, 364 F.2d 189 (4th Cir. 1966). The school board merely transferred one black principal who was near the age of retirement to an'assistant principalship and transferred Reynolds to an administrative post which had a principal’s salary, although it turned out not to carry the prestige of a principalship.
But the school officials’ actions in discharging Reynolds without considering him for a principalship even though he had been promised a principalship if his administrative job seemed unsatisfactory and, at the same time, replacing a black assistant principal with a white man with less experience and less education than Reynolds seems to require the conclusion that the discharge was discriminatory. Therefore, I concur in the result of the majority opinion.